UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7432



GREGORY A. RICHARDSON,

                                           Petitioner - Appellant,

          versus


GENE JOHNSON, Director, VDOC,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-04-455-7)


Submitted:   February 9, 2005          Decided:     February 14, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory A. Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gregory A. Richardson seeks to appeal from the district

court’s order dismissing his petition filed under 28 U.S.C. § 2254

(2000) without prejudice because he failed to exhaust state court

remedies.   Because Richardson can exhaust his state court remedies

and re-file his petition, his appeal is interlocutory and not

subject to appellate review under Domino Sugar Corp. v. Sugar

Workers   Local   392,   10   F.3d    1064,   1066-67   (4th   Cir.   1993).

Accordingly, we deny Richardson’s motion to proceed in forma

pauperis, deny a certificate of appealability, and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                     - 2 -